Quinn, J.
A jury convicted defendant of possession of heroin, MCLA 335.341(4)(a); MSA 18.1070(41)(4)(a). He was sentenced and he appeals.
Prior to trial, defendant moved to suppress the heroin on the basis of illegal search and to quash the information, claiming that his arrest was in violation of MCLA 764.21; MSA 28.880 and thus illegal. The record of the evidentiary hearing had on this motion discloses that police officers went to defendant’s home to serve him with an arrest warrant. Two officers went to the front door and two officers went to the back door. One of the officers at the front door knocked and announced "police”. Receiving no response, an attempt was made to break down the door. When this failed, a window was broken and entry was made. The preliminary examination record indicates that the two officers at the back door entered without knocking and without announcing their purpose.
The statute above specified provides:
"To make an arrest, a private person, if the offense be a felony committed in his presence, or a peace officer with a warrant or in cases of felony when authorized without a warrant, may break open an inner or outer door of any building in which the person to be arrested is or is reasonably believed to be if, after he has announced his purpose, he is refused admittance.”
The trial court found that the statute had been complied with and that the statute did not require each officer present to knock and announce his purpose. The motion to suppress and to quash was denied.
*421On appeal, defendant again contends that the heroin was obtained by an illegal search because his arrest was illegal. We do not agree. The record supports the finding of the trial judge that the above statute was complied with and that defendant’s arrest was legal. We find nothing in the statute that requires each officer present to knock and announce his purpose.
In addition, the preliminary examination transcript discloses that the officers at the back door merely opened it and entered. They broke nothing to gain entrance.
The other issues raised on appeal do not merit discussion.
Affirmed.
All concurred.